                 Case 2:19-cv-01745-JLR Document 52
                                                 51 Filed 07/13/20 Page 1 of 4



 1                                                                       Honorable James L. Robart
 2
 3
 4
 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8   PHILIPS NORTH AMERICA LLC, a Delaware             Civil Action No.: 2:19-cv-01745-JLR
 9   Company; KONINKLIJKE PHILIPS N.V., a
     Company of the Netherlands; and PHILIPS
10   INDIA, LTD., an Indian Company,                   STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR DEFENDANTS
11                  Plaintiff,                         TO RESPOND TO PLAINTIFF’S
                                                       MOTION TO DISMISS
12                                                     COUNTERCLAIMS AND RE-NOTE
            v.
                                                       MOTION
13
     SUMMIT IMAGING INC., a Washington
14                                                     Note on Motion Calendar:
     Corporation; LAWRENCE R NGUYEN, an
                                                       July 13, 2020
     individual; and DOES 1-10, inclusive,
15
16                  Defendants.

17
18                                           STIPULATION

19          Plaintiffs Philips North America LLC, Koninklijke Philips N.V., and Philips India Ltd.

20   filed their Motion to Dismiss Defendants’ Counterclaims on July 8, 2020, with a noting date of

21   July 31, 2020 (Dkt. 50). Under Local Rule 7(d)(3), Defendants Summit Imaging Inc. and

22   Lawrence R. Nguyen’s opposition papers are due on Monday, July 27, 2020. Defendants have

23   requested an additional 14 days within which to respond to Plaintiffs’ Motion to Dismiss, which

24   would extend the due date from July 27, 2020 to August 10, 2020, and proposed that Plaintiffs’
25   motion be re-noted to August 21, 2020, thus making Plaintiffs’ reply brief due on that day.
26   Plaintiffs have agreed to Defendants’ request and proposal.
27


     STIPULATION AND ORDER TO EXTEND TIME
     FOR DEFENDANTS’ RESPONSE TO
     PLAINTIFFS’ MOTION TO DISMISS
     COUNTERCLAIMS AND RE-NOTE MOTION
     2:19-cv-01745-JLR                 1
               Case 2:19-cv-01745-JLR Document 52
                                               51 Filed 07/13/20 Page 2 of 4



 1
            Therefore, the parties by and through their respective counsel of record, and subject to
 2
     this Court’s approval, hereby stipulate and agree to an extension of time and re-noting of
 3
     Plaintiffs’ motion as follows:
 4
 5                                                        From:               To:
 6         Note on Motion Calendar                        July 31, 2020       August 21, 2020
 7
 8         Defendants’ Response to Plaintiffs’ Motion     July 27, 2020       August 10, 2020
           to Dismiss Counterclaims
 9
           Plaintiffs’ Reply in Support of Motion to      July 31, 2020       August 21, 2020
10         Dismiss Counterclaims
11
12   //
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     STIPULATION AND ORDER TO EXTEND TIME
     FOR DEFENDANTS’ RESPONSE TO
     PLAINTIFFS’ MOTION TO DISMISS
     COUNTERCLAIMS AND RE-NOTE MOTION
     2:19-cv-01745-JLR                 2
              Case 2:19-cv-01745-JLR Document 52
                                              51 Filed 07/13/20 Page 3 of 4



 1          DATED this 13th day of July, 2020.
 2
     SAVITT BRUCE & WILLEY LLP                   SEED IP LAW GROUP LLP
 3
     /s/Stephen C. Willey                        /s/Marc C. Levy
 4   Stephen C. Willey, WSBA #24499              Russell Tarleton, WSBA No. 17006
     1425 Fourth Avenue, Suite 800               Marc C. Levy, WSBA No. 19203
 5
     Seattle, Washington 98101-2272              Jeffrey E. Danley, WSBA No. 52747
 6   Telephone: 206.749.0500                     Thomas A. Shewmake, WSBA No. 50765
     Email: swilley@sbwLLP.com                   701 Fifth Avenue, Suite 5400
 7                                               Seattle, WA 98104
     REED SMITH LLP                              Telephone: (206) 622-4900
 8   Carla M. Wirtschafter (pro hac vice)        Email: RussT@seedip.com
 9   1901 Avenue of the Stars, Suite 700         Email: MarcL@seedip.com
     Los Angeles, CA 90067                       Email: JeffD@seedip.com
10   Tel: (310) 734-5200                         Email: TomShewmake@seedip.com
     Email: cwirtschafter@reedsmith.com
11                                               Attorneys for Defendants,
     Kirsten R. Rydstrom (Pro hac vice)          Summit Imaging Inc. and
12
     Richard A. Graham (Pro hac vice)            Lawrence R. Nguyen
13   Reed Smith Centre
     225 Fifth Ave
14   Pittsburgh, PA 15222
     Telephone: (412) 288-3131
15   Email: krydstrom@reedsmith.com
16   Email: rgraham@reedsmith.com

17   Gerard M. Donavan (pro hac vice)
     1301 K Street, N.W.
18   Suite 1000, East Tower
     Washington, DC 20005-3317
19
     Telephone: (202) 414-9200
20   Email: gdonovan@reedsmith.com

21   Lawrence E. James, Jr. (pro hac vice)
     10 S. Wacker Drive, 40th Floor
22   Chicago, IL 60606
23   Telephone: (312) 207-2819
     Email: ljames@reedsmith.com
24
     Attorneys for Plaintiffs
25   Philips North America LLC, Koninklijke
     Philips N.V., and Philips India Ltd.
26
27


     STIPULATION AND ORDER TO EXTEND TIME
     FOR DEFENDANTS’ RESPONSE TO
     PLAINTIFFS’ MOTION TO DISMISS
     COUNTERCLAIMS AND RE-NOTE MOTION
     2:19-cv-01745-JLR                 3
              Case 2:19-cv-01745-JLR Document 52
                                              51 Filed 07/13/20 Page 4 of 4



 1                                                   ORDER
 2
            Pursuant to stipulation, it is so ordered.
 3
            DATED this ____          July
                       13th day of ________________, 2020.
 4
 5
 6
 7
 8
                                                  A
                                                  THE HONORABLE JAMES L. ROBART
                                                  United States District Judge
 9
10
     Presented by:
11
12   SEED IP LAW GROUP LLP

13   /s/Marc C. Levy
     E. Russell Tarleton, WSBA No. 17006
14   Marc C. Levy, WSBA No. 19203
     Jeffrey E. Danley, WSBA No. 52747
15
     Thomas A. Shewmake, WSBA No. 50765
16
     Attorneys for Defendants
17   Summit Imaging Inc. and Lawrence R. Nguyen
18
19   SAVITT BRUCE & WILLEY LLP

20   /s/Stephen C. Willey
     Stephen C. Willey, WSBA #24499
21
     REED SMITH LLP
22
     Carla M. Wirtschafter (pro hac vice)
23   Kirsten R. Rydstrom (Pro hac vice)
     Richard A. Graham (Pro hac vice)
24   Gerard M. Donavan (pro hac vice)
     Lawrence E. James, Jr. (pro hac vice)
25
26   Attorneys for Plaintiffs
     Philips North America LLC, Koninklijke Philips N.V., and Philips India Ltd.
27


     STIPULATION AND ORDER TO EXTEND TIME
     FOR DEFENDANTS’ RESPONSE TO
     PLAINTIFFS’ MOTION TO DISMISS
     COUNTERCLAIMS AND RE-NOTE MOTION
     2:19-cv-01745-JLR                 4
